Order entered October 22, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-11-01615-CV

                           THOMAS, STUART, Appellant

                                          V.

   CARNAHAN THOMAS, LLP, FREDERICK HOELKE & ROY ROMO, Appellees

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-09-11220-C

                                      ORDER
      Appellee Roy G. Romo’s motion to adopt appellees’ briefs is GRANTED.


                                                 /s/   DAVID L. BRIDGES
                                                       JUSTICE